DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Previous objections are withdrawn in view of Applicant's amendment filed July 14, 2022.

Claim Rejections - 35 USC § 112
3.	Previous objections are withdrawn in view of Applicant's amendment filed July 14, 2022.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-7, 9-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US Pat. Pub. 2002/0148644).
	In regards to claim 1, Schultz teaches a method of drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teach a method for drilling a wellbore through a subterranean earth formation), comprising:
	 drilling the wellbore using a drill bit (Schultz paragraph [0010] teaches drilling a well using a drill bit);
	 measuring data indicative of a parameter associated with the drill bit using a sensor located in the wellbore (Schultz paragraphs [0017] and [0110] teach using downhole sensors in a sub assembly or in the drill bit itself to measure a parameter associated with the drill bit such as temperature or acceleration);
	decomposing the data to generate an intrinsic mode function of the drill bit data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to generate a ratio of the power in a given band relative to another band as an intrinsic mode function); and
	analyzing the intrinsic mode function to identify a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure).
 
	In regards to claim 2, Schultz teaches wherein analyzing comprises calculating the energy of the intrinsic mode function of the drill bit data to use the energy of the intrinsic mode function as an indication of the drill bit failure (Schultz paragraphs [0113], [00129], and [0132] teach calculating the signal power (energy) in each frequency band as part of the calculations of the power ratio (intrinsic mode function), and paragraph [0114] teaches where the energy can be used to indicate a drill bit failure if the computed energy exceeds a spectral energy threshold with a high enough frequency).

	In regards to claim 3, Schultz teaches wherein analyzing comprises comparing the energy of the intrinsic mode function to a drill bit wear model (Schultz Fig. 4 and paragraphs [0114] and [0134]-[0135] teach comparing the energy of the power ratio (intrinsic mode function) to a drill bit wear model defining a threshold for the spectral energy distributions, where a drill bit failure is indicated when the threshold is exceeded a given number of times).

	In regards to claim 4, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque- on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature (Schultz paragraph [0017] and [0118] teach where the sensed parameters associated with the drill bit comprise temperature and acceleration, and Schultz paragraph [0191] teach additional parameters of weight-on-bit and torque).

	In regards to claim 6, Schultz teaches further comprising measuring formation data indicative of the earth formation using any one or combination of a seismic measurement device, a resistivity measurement device, and a gamma ray logging tool (Schultz paragraph [0210] teaches measuring acoustic vibrational energy from a seismic measurement device such as a hydrophone to listen to vibrations in the downhole fluid).

	In regards to claim 7, Schultz further teaches wherein analyzing comprises comparing the intrinsic mode function to a model of the earth formation based on the measured formation data (Schultz paragraph [0098] teaches comparing the intrinsic mode function from the transducer outputs to a neural network model of the earth formation based on measured formation data, in order to train the neural network model to describe the formation properties which produce particular transducer outputs).  

	In regards to claim 9, Schultz teaches further comprising: 
	decomposing the measured data to generate two or more intrinsic mode functions of the drill bit data (Schultz paragraphs [0112]-[0113], [0129], and [0132]-[0133] teach decomposing the measured sensor data into frequency bands to generate two or more ratios (e.g., R1, R2, and R3), which are two or more intrinsic mode functions of the drill bit data);
	calculating the energy of the intrinsic mode functions (Schultz paragraphs [0113] and [0132] teaches computing the signal power (energy) in each of the ratios (intrinsic mode functions)); 
	generating a normalized set of energies for the intrinsic mode functions (Schultz paragraph [0144] teaches computing a normalized spectral power for each sample in time over the frequency bands of the intrinsic mode functions); and
	identifying an energy spike in the normalized set of energies to identify the drill bit failure (Schultz Fig. 10 and paragraph [0145] teach identifying an energy spike “squeak” in the normalized set of energies to detect drill bit bearing failures, and paragraphs [0208]-[0209] teaches identifying peaks to detect failure of the drill bit).  

	In regards to claim 10, Schultz teaches further comprising identifying whether or when to remove the drill bit from the wellbore based on the identified drill bit failure (Schultz paragraphs [0010]-[0011] and [0203] teach identifying whether or when to remove the drill bit from the wellbore based on the identification of early and imminent stages of bit failure, in order to maximize the usage of the drill bit before the point of catastrophic failure).

	In regards to claim 11, Schultz teaches further comprising using the drill bit to extend the wellbore (Schultz paragraphs [0009]-[0011] teaches using the drill bit to extend the wellbore until a point in time prior to catastrophic failure of the drill bit).

	In regards to claim 12, Schultz teaches a system for drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teaches a system for drilling a wellbore through a subterranean earth formation), comprising: 
	a drill bit (Schultz Fig. 1 Item 108); 
	a sensor located in the wellbore intersecting the earth formation (Schultz Fig. 1 Item 106) and operable to measure data indicative of a parameter associated with the drill bit (Schultz paragraphs [0017] and [0110] teach using downhole sensors to measure a parameter associated with the drill bit such as temperature or acceleration); and
	 a processor in communication with the sensor and operable (Schultz paragraph [0189] teaches a microprocessor or digital signal processor in communication with the sensor and operable to carry out the detection algorithm) to:
	 decompose the data to generate an intrinsic mode function of the drill bit data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to generate a ratio of the power in a given band relative to another band as an intrinsic mode function); and
	analyze the intrinsic mode function to identify a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure).

	In regards to claim 13, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to calculate the energy of the intrinsic mode function of the drill bit data to use the energy of the intrinsic mode function as an indication of the drill bit failure (Schultz paragraphs [0113], [00129], and [0132] teach calculating the signal power (energy) in each frequency band as part of the calculations of the power ratio (intrinsic mode function), and paragraph [0114] teaches where the energy can be used to indicate a drill bit failure if the computed energy exceeds a spectral energy threshold with a high enough frequency).

	In regards to claim 14, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to compare the energy of the intrinsic mode function to a bit wear model to identify the drill bit failure (Schultz Fig. 4 and paragraphs [0114] and [0134]-[0135] teach comparing the energy of the power ratio (intrinsic mode function) to a drill bit wear model defining a threshold for the spectral energy distributions, where a drill bit failure is indicated when the threshold is exceeded a given number of times).

	In regards to claim 15, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque- on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature (Schultz paragraph [0017] and [0118] teach where the sensed parameters associated with the drill bit comprise temperature and acceleration, and Schultz paragraph [0191] teach additional parameters of weight-on-bit and torque).

	In regards to claim 16, Schultz teaches further comprising a downhole sensor including any one or combination of a seismic measurement device, a resistivity measurement device, or a gamma ray logging tool (Schultz paragraph [0210] teaches measuring acoustic vibrational energy from a seismic measurement device such as a hydrophone to listen to vibrations in the downhole fluid). 

	In regards to claim 17, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to compare the intrinsic mode function to a model of the earth formation based on formation data measured using the formation measurement device (Schultz paragraph [0098] teaches comparing the intrinsic mode function from the transducer outputs to a neural network model of the earth formation based on measured formation data, in order to train the neural network model to describe the formation properties which produce particular transducer outputs).  

	In regards to claim 19, Schultz teaches a method of drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teaches a method for drilling a wellbore through a subterranean earth formation), 
	drilling the wellbore using a drill bit (Schultz paragraph [0010] teaches drilling a well using a drill bit);
	measuring data indicative of a parameter associated with the drill bit using a sensor located in the wellbore (Schultz paragraphs [0017] and [0110] teach using downhole sensors in a sub assembly or in the drill bit itself to measure a parameter associated with the drill bit such as temperature or acceleration);
	decomposing the measured data to generate an intrinsic mode function of the data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to generate a ratio of the power in a given band relative to another band as an intrinsic mode function);
	analyzing the intrinsic mode function to predict a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure); and
	continuing to drill the wellbore using the drill bit until the predicted drill bit failure occurs (Schultz paragraphs [0010]-[0011] and [0203] teach continuing to drill the wellbore using the drill bit until the predicted drill bit failure occurs in order to ensure that the drill bit is fully used before it is removed).

	In regards to claim 20, Schultz teaches wherein analyzing comprises training a drilling model to predict the drill bit failure using the intrinsic mode function (Schultz paragraphs [0090] and [0110]-[117] teach training a neural network drilling model to predict drill bit failure using the intrinsic mode function from measured data).

	In regards to claim 21, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque-on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature (Schultz paragraph [0017] and [0118] teach where the sensed parameters associated with the drill bit comprise temperature and acceleration, and Schultz paragraph [0191] teach additional parameters of weight-on-bit and torque). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US Pat. Pub. 2002/0148644) as applied to claim 1 above, and further as modified by Kingman (US Pat. No. 5,151,882).
	In regards to claim 5, Schultz teaches the method as explained in the rejection of claim 1 above.	Schultz fails to expressly teach wherein decomposing comprises applying any one or a combination of a minimum entropy deconvolution and a Teager-Kaiser energy operator to deconvolve the measured data and decomposing the deconvolved data to generate the intrinsic mode function.
	Kingman abstract teaches where an input data time series, after transformation into the frequency domain, is then divided by the deconvolution operator.  Kingman abstract further where the deconvolution method may be used in a noise reduction method where both axial and torsional vibrations are generated from the same location, where one of the time series is shifted by the amount of the time delay, so that the vibrations generated from the same location coincide, providing reinforcement of the desired signal.  Kingman abstract further teaches where the deconvolution method may thus be used in determining a seismic source signature in prospecting where a drill bit is the source.  Kingman col. 4 lines 56-62 teaches where the deconvolution method reduces noise in the acoustic signals generated by a drill bit during drilling, col. 13 lines 41-56 teaches where the deconvolution removes vibration effects of the drill string (minimizing entropy), and col. 21 lines 1-5 teaches where the improved deconvolution technique allows for more accurate determination of the seismic source signature in the application of seismic prospecting using the drill bit as the seismic source.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify where the decomposing additionally comprises a minimum entropy deconvolution in order to provide noise reduction and reinforcement of the desired drill bit measurement signals.  Therefore additional accuracy in the determination of the drill bit signature can be obtained by carrying out a well-known minimum entropy deconvolution on the measured data.

Allowable Subject Matter
8.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 8 contains allowable subject matter because the closest prior art, Schultz (US Pat Pub. 2002/0148644) fails to anticipate or render obvious the method wherein analyzing comprises identifying a change in polarity of the energy of the intrinsic mode function relative to another intrinsic mode function for a separate location in the wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 18 contains allowable subject matter because the closest prior art, Schultz (US Pat. Pub. 2002/0148644) fails to anticipate or render obvious the system wherein the processor is operable to identify a change in polarity of the energy of the intrinsic mode function relative to another intrinsic mode function for a separate location in the wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Response to Arguments
10. 	Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
11.	Regarding the 35 U.S.C. 102 rejections, Applicant argues that Shultz does not disclose at least “decomposing the data to generate an intrinsic mode function of the drill bit data; and analyzing the intrinsic mode function to identify a drill bit failure” as presently recited in independent claim 1 and as similarly recited in independent claims 12 and 19 (see Applicant’s Arguments/Remarks 07/14/2022, pg. 7 paragraph 1). Applicant argues that paragraph [0009] of the present application describes the issue with applying a Fourier transform to sensor data of parameters associated with the drill bit to identify anomalies, and that the problem with using Fourier transform analysis is that it is difficult to identify patterns to predict the bit life due to various interrelated formation parameters (see Applicant’s Arguments/Remarks 07/14/2022, pg. 7 paragraph 4).  Applicant argues that decomposing data into IMFS is fundamentally different from using a Fourier transform, as decomposing data into IMFS uses an empirical approach requiring no a priori knowledge, whereas Fourier transforms are theoretical tools which do require a priori knowledge.  Applicant argues that Fourier transforms produce stationary, linear decompositions, whereas decomposing data into IMFs produces nonstationary, nonlinear decompositions.   Applicant argues that decomposing data into IMFs is a local and adaptive data-driven method, whereas Fourier transforms have trouble providing an accurate time-frequency representation of data due to the Heisenberg uncertainty principal (as decomposing data into IMFs has a divide et impera approach).  Applicant argues that IMFs are different from the sine and cosine components of the Fourier transform, as the IMFs are oscillatory modes whose amplitude and frequency can vary over time (see Applicant’s Arguments/Remarks 07/14/2022, pg. 7 last paragraph through pg. 8 paragraph 1).  Applicant argues that a person skilled in the art would appreciate these fundamental differences between Fourier transforms and decomposing data into IMFs, and thus would not consider the Fourier transform of Schultz as corresponding to decomposing data into IMFs, as alleged by the Patent Office.  Moreover, Applicant respectfully submits that there is no suggestion in Schultz which would prompt the person skilled in the art to consider replacing the Fourier transform with a fundamentally approach, and further that Fourier transforms and decomposing data into IMFS do not have the same output (see Applicant’s Arguments/Remarks 07/14/2022, pg. 8 paragraph 2).
12.	In response, the Examiner respectfully disagrees and points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).  The Examiner thanks the Applicant for pointing out the differences between empirical mode decomposition and Fourier transforms, but the claim language in claims 1, 12, and 19 does not limit the meaning of “decomposing the data” to only refer to “empirical mode decomposition.”  In other words, the term “decomposing the data” is a broad term that can encompass many types of data decomposition, including that from Fourier transforms.  The very definition of a Fourier transform (according to Wikipedia (see en.wikipedia.org/wiki/Fourier_transform) is a “mathematical transform that decomposes functions depending on space or time into functions depending on spatial frequency or temporal frequency.”   Applicant’s own response in the Remarks/Arguments filed 07/14/2022 on pg. 8 paragraph 1 further regards Fourier transforms as a type of data composition to produce “stationary, linear decompositions.”  Therefore given broadest reasonable interpretation, the Examiner maintains that Shultz paragraph [0112] teaches decomposing data by subjecting sensor data to a fast Fourier transform and dividing the spectral power of the signal into different frequency bands, which is encompassed under the broad meaning of the term “decomposing the data” in the claims.  Given broadest reasonable interpretation, the computed ratio of the decomposed power in a given band relative to that in another band in Shultz paragraph [0113] can be considered as a type of power mode function intrinsic to that given band (as an intrinsic mode function).  The Examiner suggests further amendments to more precisely define the meaning of “decomposing the data” in the claims if the Applicant wishes to distinguish over Fourier transforms.
13.	Applicant makes similar arguments as claim 1 with regards to the 35 U.S.C. 103 rejections.  These arguments have been considered, and are respectfully responded to for the same reasons as given in section 12 above. 
 
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/18/2022